DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Ciglenec does not disclose a controller configured to “process a desired speed of at least one electrical motor to generate a desired torque current; and feed the desired torque current forward to the turbine alternator, wherein the turbine alternator is responsive to the desired torque current such that it modifies the electrical power converted by the turbine alternator in response to the desired torque current.”
Applicant argues that Ciglenec does not expressly or inherently disclose the controller of Ciglenec can process a desired speed of the electric motor to generate the desired torque current of the alternator since Ciglenec does not expressly or inherently disclose the controller can control the alternator. Examiner respectfully disagrees. The controller runs the feedback loop (Fig. 5; ¶ [0050]) which includes direct/indirect control of the turbine alternator (¶ [0060-68]). Therefore, the controller controls the alternator. Since the torque is related to the current and the torque is limited/controlled based on the speed (¶ [0060-68]) all limitations claimed are disclosed. If applicant desires a narrower interpretation then the claims will need to be amended.
The 112(b) rejections and non-statutory double patenting rejections are withdrawn due to amendments and the filing of a terminal disclaimer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciglenec (US 2008/0156486).
With respect to claim 21: Ciglenec discloses a downhole system, comprising: 
a turbine alternator (37, 38) configured to convert flowing drilling fluid to electrical power (¶ [0049, 0061-66]); and 
an electronic controller (36) configured to provide active control of the turbine alternator (¶ [0050; Fig. 5]), wherein the electronic controller is configured to:
process a desired speed of the at least one electrical motor (35) to generate a desired torque current (¶ [0067-69]); and 
feed the desired torque current forward to the turbine alternator (¶ [0049-50, 0061-68]; Fig. 5), wherein the turbine alternator is responsive to the desired torque current such that it modifies the electrical power converted by the turbine alternator in response to the desired torque current (¶ [0061-69]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US 2016/0348478) in view of Ciglenec.
With respect to claim 1:  Goodman discloses a downhole system comprising:
a turbine alternator (40, 48; ¶ [0018]) configured to convert flowing drilling fluid (¶ [0018]) to electrical power (¶ [0017]);	
an electronic controller ("shunt type regulator”; ¶ [0019]) configured to provide active control of the turbine alternator (¶ [0019]).
Goodman does not explicitly disclose the electronic controller configured to: 
process a desired speed of the at least one electrical motor to generate a desired torque current; and
feed the desired torque current forward to the turbine alternator, wherein the turbine alternator is responsive to the desired torque current such that it modifies the electrical power converted by the turbine alternator in response to the desired torque.
Ciglenec teaches his downhole apparatus that teaches at least one electrical motor (35; ¶ [0079]) and a torque current (¶ [0067]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modified the invention of Goodman adding a motor and a torque current as taught by Ciglenec wherein: 
the electronic controller (Goodman ¶ [0019]) configured to: 
(i) process a desired speed of the at least one electrical motor to generate a desired torque current (Ciglenec, ¶ [0069]);
 and (ii) feed the desired torque current (Ciglenec ¶ [0069]) forward to the at least one turbine alternator (Goodman ¶ [0018]), the at least one turbine alternator responsive to the desired torque current (Ciglenec ¶ [0069]) such that it modifies the electrical power (Goodman ¶ [0017]) modifies the electrical power converted by the turbine alternator in response to the desired torque current (Goodman ¶ [0036])
in order to have “systems described below … that may be used in a downhole drilling environment … improved methods … while drilling as disclosed” (Ciglenec ¶ [0029]); and “peak power efficiency … when operating … at the alternator’s peak power operating point … extended source operating power ranges and electrical load ranges” (Goodman ¶ [0020]).
With respect to claim 22: Goodman from the combination of Goodman and Ciglenec further teaches the electronic controller is further configured to 
generate a demand current (¶ [0019]) by processing a difference between an actual voltage and a desired voltage (current is generated by the difference between both voltages) and combine the demand current (¶ [0019]).
Ciglenec from the combination of Goodman and Ciglenec further teaches his apparatus that provides a desired torque current (¶ [0069]).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the torque current of Ciglenec with the invention of Goodman and Ciglenec to combine the demand current (Goodman ¶ [0019]) and the desired torque current (Ciglenec ¶ [0069]) to obtain a command torque current (the combination of said demand current and desired torque current), the turbine alternator (Goodman ¶ [0018]) responsive to the command torque current such that a DC voltage (Goodman ¶ [0035]) is substantially independent of a flow rate of drilling fluid (Goodman ¶ [0020]) in order to have “ wide variations in available power resulting from soft energy sources or changes in drilling mud weights and flow rates, may be more readily accommodated” (Goodman ¶ [0020]); and have “improved methods of formation evaluation while drilling” (Ciglenec ¶ [0029]).
 With respect to claim 23: Goodman from the combination of Goodman and Ciglenec further teaches a first inverter (¶ [0030] "AC-to-DC bridge rectifier") configured to convert AC electrical power from the at least one turbine alternator (¶ [0018]) to DC power for the voltage bus (¶ 0030]); and a second inverter (¶ [0040]) configured to convert DC electrical power on the voltage bus to AC electrical power for the motor (¶ [0040]).  
With respect to claim 24: Goodman from the combination of Goodman and Ciglenec further teaches an electrical ground (16); and at least one capacitor (¶ [0038]). The combination of Goodman and Ciglenec does not teach the capacitor is deployed between the turbine alternator and the electrical ground. Examiner takes official notice that it is old and well known in the art to have a capacitor between an electrical device and a ground. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the invention of Goodman and Ciglenec to the capacitor deployed between the turbine alternator and electrical ground in order to store energy in the capacitor while the connection to the electrical ground limits the build-up of static electricity that may represent a safety hazard.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goodman and Ciglenec as applied to claim 21 above and further in view of Chitwood (US 6,857,486).
	With respect to claim 6: The combination of Goodman and Ciglenec further teaches an electric ground (16). The combination of Goodman and Ciglenec does not explicitly teach a chopper deployed between the turbine alternator and electrical ground, the chopper configured to dissipate excess electrical power on the voltage bus to ground. Chitwood teaches a chopper (Col. 18, line 38) is known in the art.	It would have been obvious to one having ordinary skill in the art at the time of filing to combine the chopper of Chitwood with the invention of Goodman and Ciglenec by adding a chopper as taught by Chitwood where the chopper is deployed between the turbine alternator, the chopper configured to dissipate excess electrical power on the voltage bus to ground in order to have a chopper that converts DC to AC power while the electrical ground limits the build-up of static electricity that may represent a safety hazard.

Claims 28-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tegeler (US 2016/00333670) in view of Ciglenec.
With respect to claim 28: Tegeler discloses a downhole power generation system, comprising: 
a downhole turbine alternator (20, 23) configured to generate alternating current (AC) power (¶ [0019]); and 
an alternator controller (15, 48) connected to the downhole turbine alternator (¶ [0025-26]; Figs. 1, 5), wherein the downhole turbine alternator controller controls the alternator to produce direct current (DC) power having a DC voltage that is substantially independent of a fluid flow rate (¶ [0019, 0025-26]).
Tegeler discloses all aspects of the claimed invention except for the alternator controller controls a torque of the downhole turbine alternator. Ciglenec teaches it is known in the art for an alternator control (36) to control a torque (¶ [0050, 0061-68]; Fig. 5) of a downhole turbine alternator (37, 38). It would be obvious to one having ordinary skill in the art at the time of filing to combine the alternator controller of Ciglenec with the invention of Tege3ler since doing so would optimize performance of the system (Ciglenec ¶ [0050]).
With respect to claim 29: Tegeler from the combination of Tegeler and Ciglenec further teaches an inverter (24) connected to the alternator and a voltage bus (¶ [0019-20]), wherein the inverter is configured to convert the AC power to the DC power on the voltage bus (¶ [0019-20]).
With respect to claim 31: Tegeler from the combination of Tegeler and Ciglenec further teaches a DC voltage controller (26) configured to regulate the DC voltage (¶ [0020]).
With respect to claim 32: Since the alternator controller of Tegeler is in a feedback loop with the voltage controller and the alternator (¶ [0019-20, 0025-26]; Fig. 5) the DC voltage controller provides a feed forward control parameter to the alternator controller. Tegeler does not disclose the control parameter is a torque control parameter and the alternator controller uses it to control the downhole turbine alternator. Ciglenec teaches it is known in the art for an alternator control (36) to control a torque (¶ [0050, 0061-68]; Fig. 5) of a downhole turbine alternator (37, 38). It would be obvious to one having ordinary skill in the art at the time of filing to combine the alternator controller of Ciglenec with the invention of Tegeler since doing so would optimize performance of the system (Ciglenec ¶ [0050]).
With respect to claim 33: Tegeler from the combination of Tegeler and Ciglenec further teaches the downhole turbine alternator is in electrical communication with a common voltage bus (¶ [0019-20]), and wherein the alternator controller controls the turbine alternator to produce the DC power having the DC voltage on the common voltage bus that is substantially independent of the fluid flow rate (¶ [0019-20, 0056-26]).
The combination of Tegeler and Ciglenec does not teach the downhole turbine alternator includes a plurality of downhole turbine alternators. It would have been obvious to one of ordinary skill in the art at the time of filing to have a plurality of turbine alternators, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672